Citation Nr: 0601517	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  97-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a skin disorder, 
affecting areas of the legs, back, and genitalia, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The appellant had active military service from November 1968 
to August 1975.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the Newark, New Jersey, Regional Office (RO) denied direct 
service connection for a skin disorder.  The appellant filed 
a Notice of Disagreement (NOD) in December 1996, and a 
Statement of the Case (SOC) was issued to the appellant in 
August 1997.  In September 1997, the appellant filed a 
substantive appeal (VA Form 9) indicating that he wanted a 
hearing before the Board at the RO.

The appellant was scheduled to testify before the Board in 
May 2000, but he failed to appear.  In August 2000 the Board 
determined that appellant had not been provided adequate 
notice of the May 2000 hearing, and remanded the claim for 
rescheduling of the hearing.  A new Board hearing at the RO 
was scheduled for September 2002, but the appellant again 
failed to appear, and he did not thereafter submit a timely 
motion for a new hearing date.  38 C.F.R. § 20.704(d) (2005).  
The Board will therefore proceed to review the matter on 
appeal as though the request for hearing had been withdrawn.  
Id. 

In December 2002 the Board remanded this matter to the RO 
further action in compliance with the Veterans Claims 
Assistance Act (VCAA).  After accomplishing the requested 
action, the RO continued the denial of the claim (as reflect 
in Supplemental Statements of the Case (SSOC) in December 
2003 and May 2005) and returned the matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  As the veteran served in Vietnam during the Vietnam era, 
his exposure to Agent Orange is presumed.

3.  The appellant has been diagnosed with recurrent 
seborrheic dermatitis and generalized xerosis, neither of 
which is among the disabilities recognized by VA as 
associated with Agent Orange exposure.  

4.  Competent and uncontroverted medical opinion states that 
seborrheic dermatitis and xerosis are not caused by Agent 
Orange and are not otherwise incurred in or aggravated by the 
appellant's military service.    


CONCLUSION OF LAW

The criteria for service connection for a skin disorder 
affecting areas of the legs, back, and genitalia, to include 
as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307(1)(6), 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

The August 1997 SOC, the SSOCs in December 2003 and May 2005, 
and the RO's letters of December 2002 (undeliverable), April 
2003, July 2003, and September 2003 notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that was considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, appellant was given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim.  

In particular, the post-remand duty-to-assist letter of April 
2003 and its follow-up in July 2003 fulfilled the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.150(b)).  
In those letters, the RO advised the appellant of his rights 
in the VA claims process, noted specifically what evidence VA 
was responsible for obtaining and what evidence VA was 
currently still pursuing, and asked the appellant to 
authorize VA to obtain records from his various health care 
providers or alternatively to obtain and submit those records 
to VA on his own behalf.  The Board finds that these letters 
meet the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the June 1996 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim 
were fully developed and re-adjudicated after notice was 
provided.

The claim in this case was received in November 1995 and the 
rating decision was issued in June 1996, several years prior 
to enactment of the VCAA, so the VCAA's notice requirements 
were obviously not satisfied "at the time" or "immediately 
after" the claim.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any manner, 
prejudiced the veteran.  The rating decision, the SOC, the 
SSOCs, and the correspondence to the appellant from the RO 
and from the Board have answered all the notification 
elements required under the VCAA and the interpretative 
decisions of the Court (Quartuccio et al), and the Board 
finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims on appeal is harmless.  

The Board further notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO obtained the 
appellant's service medical and personnel records and his VA 
hospitalization and outpatient treatment reports from the 
East Orange VA Medical Center (VAMC).  The appellant has 
identified no other medical providers having relevant 
evidence.  The appellant was afforded VA medical examinations 
of the skin in February 1996, prior to the initial denial, 
and in December 2003 and April 2004 during the appeal period; 
reports of these examinations are of record.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is pertinent to the claim on appeal 
that has not been obtained.  

The Board points out that no further action to schedule the 
appellant veteran for hearing is warranted.  As indicated 
above, the appellant requested a Board hearing, but he twice 
failed to report for scheduled hearings.  On the first such 
instance of a missed hearing, the appellant apparently had 
moved from his home of record without notifying VA and 
therefore did not did not receive notice of the hearing.  
While, in the normal course of events, it is the burden of 
the veteran to keep VA apprised of his whereabouts; if he 
does not do so, there is no burden on the part of VA to turn 
up heaven and earth to find him (see Hyson v. Brown, 5 Vet. 
App. 262, 264 (1993)), the Board remanded the matter to give 
the appellant another opportunity for a Board hearing at the 
RO.  There is no indication that appellant's second failure 
to report for hearing was due to a missed notification; in 
fact, the totality of the record shows that RO has tried 
conscientiously to obtain the appellant's cooperation in 
pursuing all relevant evidence.  Given the development as 
detailed above, the Board finds that the statutory and 
regulatory requirement that VA assist a claimant in the 
development of this claim have been met.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding, at this juncture, with a decision 
on the claim on appeal. 

II.  Factual Background

The appellant's service medical records show that he was 
treated for a genital rash in June 1975, but there were no 
other reported skin disorders during service.    

The appellant received an other-than-honorable discharge from 
service.  However, a VA Administrative Decision in November 
1975 found that the discharge was for minor offenses and that 
the appellant was accordingly eligible for VA benefits.

The appellant had a VA general medical examination in August 
1981.  There was no observation of a rash on the legs, back, 
or genitalia.

On VA general medical examination in March 1988, the 
appellant complained of skin problems of the feet, but he 
denied any other skin problems.

VA outpatient treatment records show that, in October 1995, 
the appellant was treated for eczema of the left arm and left 
waist.

During a February 1996 skin examination, the appellant 
complained of a recurrent itchy rash over his body.  The 
examiner diagnosed non-specific pruritic dermatitis but noted 
post-inflammatory hyperpigmentation only on the dorsa of the 
hands and elbows.

In the report of December 2003 skin examination, the examiner 
noted that the claims file had been reviewed.  The examiner 
noted a reported history of intermittent skin rash in the 
hands, face, legs, and abdomen beginning after his return 
from Vietnam and occurring three to four times a year since 
then.  The appellant denied having a current rash but stated 
that his last outbreak was one month prior.  On examination, 
there was no rash on the arms, legs, abdomen, or penis; the 
legs had a kind of generalized dry skin and xerosis lesions 
from the knees down.  The examiner stated that the appellant 
did not have a current skin rash; appellant did have possible 
xerosis and/or seborrheic dermatitis, neither of which is 
caused by Agent Orange or is secondary to military service.  

On VA general medical examination in April 2004, the 
appellant complained of occasional rash all over his body.  
The examiner noted that this condition had been diagnosed as 
generalized xerosis and seborrheic dermatitis of the 
forehead.  The appellant stated that since his return from 
Vietnam he would have periods of rash and peeling, with 
occasional itching, which tend to resolve within two weeks 
and recur every three to four months.  On examination, there 
was no rash on legs, back, abdomen, or genitalia, and there 
were no signs of inflammation infection.  There was 
generalized dryness of the skin.  The examiner's impression 
noted no current diagnosis of any skin disorder in the legs, 
back, or genitalia.    
 
III.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam War.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a 
presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one 
of the conditions listed below.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Board notes that the appellant's service record reflects 
his service in the Republic of Vietnam.  Thus, the appellant 
is presumed to have been exposed to herbicides.  See 
38 C.F.R. § 3.307(a)(6)(iii).   However, the Board finds that 
there is no basis for presumptive service connection based on 
the presumptive exposure, since appellant has not been 
diagnosed with any of the enumerated disabilities recognized 
by VA as being etiologically related to herbicide exposure.

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303. 

As the appellant has not limited his claim for service 
connection for skin rash to Agent Orange exposure, evidence 
of nexus to any in-service injury or disease, to include 
Agent Orange exposure, may provide a basis for granting 
service connection.

In this case, there is no competent medical evidence of nexus 
between appellant's diagnosed current skin conditions, 
dermatitis and xerosis, and his military service, to include 
presumed Agent Orange exposure therein.  In fact, in the one 
medical opinion that directly addresses the question of 
etiology of current skin disability, the December 2003 VA 
medical examiner specifically stated that xerosis and 
seborrheic dermatitis are not caused by Agent Orange exposure 
and are not secondary to military service.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  Here, the opinion of the aforementioned VA medical 
examiner weighs against the claim, and neither the veteran 
nor his representative has presented or identified any 
contrary medical opinion (i.e., one that supports a 
relationship between current skin disability and service).

In addition to the medical evidence noted above, the Board 
has considered the veteran's own assertions.  The Board does 
not doubt the sincerity of the veteran's belief that he 
currently has skin rash related to in-service herbicide 
exposure.  However, as a layman without appropriate medical 
training and expertise, he is simply not competent to provide 
probative (persuasive) evidence on a medical matter, such as 
the diagnosis or etiology of his medical condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Therefore when, as here, a claim turns 
on a medical matter, medical opinion rather than lay opinion 
is required to establish the claim.  

For the foregoing reasons, the claim for service connection 
for skin rash of the legs, back, and genitalia, to include as 
due to Agent Orange exposure, must be denied.  In reaching 
this conclusion the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for skin disorder affecting areas of the 
legs, back, and genitalia, to include as due to Agent Orange 
exposure, is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


